DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-18) and Species A (Fig. 5) in the reply filed on 12/29/2021 is acknowledged.
Claims 13 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  “each of the micro LED chips,” should be changed to “each micro LED chip of the plurality of micro LED chips.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations “a light-to-heat conversion layer,” and “causing the first adhesive layer to be deformed by the light-to-heat conversion layer,” lack sufficient written description. Specifically, the layer is understood as performing a function of converting light to heat and deforming the adhesion layer, however the disclosure fails to identify any materials that are capable of performing the function or achieving the result. It has been held that an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved and that "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." (see MPEP2163.03 V)
Regarding claim 2, the limitation “wherein the light-to-heat conversion layer converts light energy into heat energy to cause deformation of the first adhesive layer,” lack sufficient written description for the same reasons as described above in regards to claim 1.
Regarding claim 16, the limitation “wherein the light-to-heat conversion layer converts light of the laser into heat,” lack sufficient written description for the same reasons as described above in regards to claim 1.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a light-to-heat conversion layer,” is indefinite as to what degree of conversion is required by the claim. Specifically, it is noted that while the layer is understood to require a conversion of light to heat, applicant has not disclosed any exemplary materials that perform this function, nor has applicant provided any disclosure or discussion of the amount of light to heat conversion required by the layer. Additionally, any material would seem to provide some amount of heat when irradiated by a laser. Accordingly, it is unclear what layers would or would not read on the claimed “light-to-heat conversion layer.” For examination purposes, it will be interpreted such that any layer is a light-to-heat conversion layer in that at least some amount of conversion will occur. 
Regarding claim 7, the limitation “the second adhesive layer…temporarily fixes the plurality of micro LED chips thereto,” is unclear as to how it is related to “the plurality of micro LED chips are attached to the second adhesive,” as recited in claim 4. Specifically, it is unclear if the “fix[ing]” it is the same attaching step as the “attach[ing].” Additionally, it is unclear if a detachment step is required by the “temporarily fixes”. 
Regarding claim 10, the limitation “the carrier substrate has a wavelength at which laser light can pass,” is unclear as to if “laser light” is intended to include any/all laser light, or is intended to be the laser light of claim 1. Additionally, it is unclear because the substrate cannot itself have a wavelength. For examination purposes the claim is interpreted to require the substrate being formed of a material that allows the laser light of claim 1 to pass. 
Regarding claim 15, the limitation “the deformation of the first adhesive layer is controlled by changing a material and thickness of the light-to-heat conversion layer,” is unclear as to whether it constitutes a method step positively recited, i.e. if a process of changing the material or thickness is required by the claim.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 9-10, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinov et al. (US 2020/0168498; herein “Marinov ‘498”), and including details from Marinov et al. (US 2014/0238592, herein “Marinov ‘592”) which is incorporated by reference.
Regarding claim 1, Marinov ‘498 discloses in Fig. 1, 2, 9 and related text a method for manufacturing a micro light emitting diode (LED) display (see [0036] at least), the method comprising:
a first operation of applying a light-to-heat conversion layer (blistering layer of 22/122, see [0038] and [0042]; see also layer 18 and [0050] of Marinov ‘592) to a first surface of a carrier substrate (16/116, see [0038]);
a second operation of forming a first adhesive layer (adhesive layer of 22/122, see [0038] and [0042]; see also layer 20 and [0050] in Marinov ‘592) on the light-to-heat conversion layer;
a third operation of aligning a plurality of micro LED chips (12/112, see [0038], [0044], and [0092] at least; see also 702, [0075]) on the first adhesive layer;
a fourth operation of positioning the plurality of micro LED chips above a circuit board (28/128, see [0040] and [0045]; see also device substrate, [0084]-[0087]) at a first distance (see Figs. 1-2);
a fifth operation of radiating a laser (24/124, see [0040] and [0045]) to the plurality of micro LED chips; and
a sixth operation of causing the first adhesive layer to be deformed by the light- to-heat conversion layer (from blistering, see [0040] and [0045]; see also [0051] in Marinov ‘592), so that the plurality of micro LED chips are detached from the first adhesive layer to be attached to the circuit board (see 704 and 710, [0079] and [0084]).
Regarding claim 2, Marinov ‘498 further discloses wherein the light-to-heat conversion layer converts light energy into heat energy to cause deformation of the first adhesive layer to which each of the micro LED chips is attached (from blistering, see [0040] and [0045]; see also [0051] in Marinov ‘592).
Regarding claim 3, Marinov ‘498 further discloses wherein a deformed part of the first adhesive layer has a downward convex shape (see e.g. Fig. 1B).
Regarding claim 9, Marinov ‘498 further discloses wherein the laser or the circuit board is movable left and right or back and forth (see e.g. [0048] and [0070]; also note that it is the position of the Office that the each of the laser and the circuit board would be able to be moved, and therefore are teach the characteristic claimed, i.e. are “movable”). 
Regarding claim 10, Marinov ‘498 further discloses wherein the carrier substrate (16/116) has a wavelength at which laser light can pass (see [0040] and [0045]).
Regarding claim 14, Marinov ‘498 further discloses wherein the laser can be radiated to a single micro LED chip of the plurality of micro LED chips or the plurality of the micro LED chips (see e.g. [0048]).
Regarding claim 15, Marinov ‘498 further discloses wherein the deformation of the first adhesive layer (20 of layer 22) is controlled by changing a material and thickness of the light-to-heat conversion layer (18 of layer 22) (see e.g. Marinov ‘592 [0051]-[0054]).
Regarding claim 16, Marinov ‘498 further discloses wherein the light-to-heat conversion layer converts light of the laser into heat (blistering, see [0040] and [0045]; see also [0051] in Marinov ‘592).
Regarding claim 17, Marinov ‘498 further discloses wherein at least a part of the first adhesive layer attached to the light-to-heat conversion layer is fused (e.g. prior to blistering, see Fig. 1A) , and then a downward convexly deformed part is produced therefrom (e.g. after blistering, see Fig. 1B).
Regarding claim 18, Marinov ‘498 further discloses wherein the first adhesive layer (20 of 22) comprises at least one deformed part formed thereon (e.g. see Fig. 1A-1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 4, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinov ‘498, as applied to claim 1 above, and in view of Ishimatsu et al. (US 2010/0116533; herein “Ishimatsu”).
Regarding claim 4, Marinov ‘498 further discloses 
wherein the circuit board  (28/128) comprises:
a second adhesive layer (DCM, see [0081]-[0082] at least) applied onto the circuit board, and wherein the plurality of micro LED chips are attached to the second adhesive layer;
but does not explicitly disclose 
a conductive film disposed on one surface thereof and including a plurality of conductive particles; and 
the second adhesive layer applied onto the conductive film.
In the same field of endeavor, Ishimatsu teaches in Figs. 2A-D, 3, and related text the bonding of a semiconductor device to a circuit board (3, see [0062]) wherein 
wherein the circuit board comprises:
a conductive film (11 and 15, see [0077]) disposed on one surface thereof and including a plurality of conductive particles (15); and 
the second adhesive layer (12, see [0077]) applied onto the conductive film, and wherein the plurality of chips (41) are attached to the second adhesive layer (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinov ‘498 by having a conductive film disposed on one surface thereof and including a plurality of conductive particles and  the second adhesive layer applied onto the conductive film, as taught by Ishimatsu, in order to provide a bonding process which reduces shorting (see Ishimatsu [0009]).
Regarding claim 6, Marinov ‘498 further discloses wherein in the sixth operation, the plurality of micro LED chips are transferred onto the second adhesive layer by the deformation of the first adhesive layer (see steps 704 and 710).
Regarding claim 7, Marinov ‘498 further discloses wherein the second adhesive layer absorbs kinetic energy of the plurality of micro LED chips separated from the carrier substrate, and temporarily fixes the plurality of micro LED chips thereto (DCM “catches” the die, see [0081] at least).
Regarding claim 8, the combined device shows wherein the plurality of conductive particles (Ishimatsu: 15) comprises one of tin, bismuth, indium, copper, nickel, gold, or silver (see [0036]).
Regarding claim 11, the combined device shows wherein each of the circuit board and the carrier substrate is formed of one material of glass, ceramic, or a synthetic resin (Marinov ‘498 shows carrier 16/116, see [0075]; Ishimatsu shows circuit board 31, see [0086]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinov ‘498, as applied to claim 1 above, and in view of Marinov et al. (US 2021/0375659; herein “Marinov ‘659”).
Regarding claim 5, Marinov ‘498 does not explicitly disclose wherein the first distance is 150 μm or less.
In the same field of endeavor, Marinov ‘659 teaches in Figs. 1A-1B and related text a method of laser assisted device transfer wherein the first distance is 150 μm or less (distance between chip 102 and board 130 is 5 μm to 300 μm, see [0095], which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinov ‘498 by having the first distance is 150 um or less, as taught by Marinov ‘659, in order to provide an appropriate close proximity distance for device transfer using a laser assisted blistering method, such that the machine can be kept to a high precision (see Marinov ‘659 [0095]).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distance to be a result effective variable affecting proper transfer of the chips.  Thus, it would have been obvious to modify the device of Marinov ‘498 to have the distance within the claimed range in order to provide an offset distance small enough to allow for proper transfer but large enough to preclude errors associated with any sagging or structural variations across the carrier substrate or circuit board, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinov ‘498, as applied to claim 1 above, and in view of Ballinger et al. (US 2021/0053297; herein “Ballinger”).
Regarding claim 12, Marinov ‘498 does not explicitly wherein the light-to-heat conversion layer comprises at least one pattern, and the micro LED chips are selectively irradiated by the at least one pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinov ‘498 by having the light-to-heat conversion layer comprises at least one pattern, and the micro LED chips are selectively irradiated by the at least one pattern, as taught by Ballinger, in order to provide an improved process for transferring a selected component from a plurality (see Ballinger [0007] at least).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smits (US 2015/0294951) is cited for showing a laser assisted transfer process.
Kerr et al. (US 2010/0072594) is cited for showing a laser assisted transfer process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/11/2022